BY THE COURT.
The decision of the Fourth District Court of Appeal reported at 318 So.2d 487, affirming petitioner’s conviction of aggravated assault, is reversed. State v. White, 324 So.2d 630 (Fla.1975). On the authority of Section 924.34, Fla.Stat. (1973), this cause is remanded with instructions to direct the trial court to enter conviction and sentence for the lesser included offense of attempt to commit aggravated assault,1 which the evidence establishes.
It is so ordered.
ROBERTS, Acting C. J., and ADKINS, ENGLAND, SUNDBERG and HATCH-ETT, JJ., concur.

. Sections 776.04(3) and 784.04, Fla.Stat. (1973).